Title: From Benjamin Franklin to Sartine, 6 December 1779
From: Franklin, Benjamin
To: Sartine, Antoine-Raymond-Gualbert-Gabriel de


Sir
Passy, Dec. 6. 1779.
I have immediately given, and send inclos’d, the Order to Capt. Jones, which your Excellency has done me the Honour to demand of me.
I have received a Letter from Mr Dargent, Deputy of Trade for the Province of Picardy, enclosing a Memorial, which I beg leave to submit to your Excelly’s. Consideration.
With the greatist Respect I am. Y. Excelly: m. o. & m. h. S.
BF
Mr. De Sartine.
